DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (9/8/2020).  The specification objections are withdrawn.
The amendment to claim 18 overcomes the claim objection from the previous office action (9/8/2020).  The claim objection is withdrawn.
The amendments to the independent claims overcome the double patenting rejection from the previous office action (9/8/2020).  The double patenting rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. The claim amendments have caused the prior art rejection to change from a 102 to a 103 with the same prior art of Ferguson et al Patent Number 9,248,834 B1 being referenced.  The below response is in reference to the amendments, and an explanation of the examiner’s interpretations based on the broadest reasonable interpretation.  In the interview of 12/30/2020, the examiner agreed to discuss the claim amendments with another primary examiner.  Based on that discussion, the amendments and the prior art, the rejection using the Ferguson et al reference is maintained.
The applicant argues that Ferguson et al do not teach the claimed each predicted waypoint of the plurality of waypoints has a waypoint confidence level.  The examiner respectfully disagrees.  The applicant admits that Ferguson et al has a different probability for each trajectory and each trajectory has waypoints (argument page 13 paragraph 1).  The examiner points to the determination of the trajectory probabilities for each of the trajectories as teaching the amended limitations (claimed waypoint confidence levels).
The examiner admits that Ferguson et al do not explicitly teach the claimed each predicted waypoint being associated with a waypoint confidence level, but does individually determine if a waypoint is to be combined with trajectory probabilities.  This determination is made based on the distance or timestamp of a waypoint being within a predetermined value.  Each waypoint is evaluated to determine if the trajectory is to be combined with other trajectories (Figure 7C trajectories 720, 730, 740) or to be its own trajectory (Figure 7C trajectory 710).  The determination that the waypoint should be combined or not provides a person of ordinary skill in the art a probability for each waypoint.  The probabilities for each trajectory may be applied to a probability at each point of the trajectory.  
In Figure 7C, at time -1, the vehicle 100 will be at point 780-1, and the vehicle 580 may be at any of waypoints 710-1, 720-1, 730-1 and 740-1.  Because 720-1, 730-1 and 740-1 are within a predetermined distance at the same time, their probabilities are combined.  Therefore, the probability that vehicle 580 is at waypoint 720-1, 730-1 or 740-1 is 50 percent (Figure 7C table 790) which is the additional of 720, 730 and 740.  But, because 710-1 is outside of the predetermined distance at time -1, the probability 
The individual waypoints form a trajectory, and the trajectories are combined (to determine probabilities) until the waypoints diverge to form the individual trajectories.  By using the simple model of Figure 7C, each of the waypoints has a probability: 710-1 – 20%, 710-2 – 20%, 720-1 – 50%, 720-2 – 20%, 730-1 – 50%, 730-2 – 30%, 740-1 – 50%, 740-2 – 30%.  If the trajectories were to continue to a time of -3, the probabilities at each -3 point would most likely be the probabilities in table 790 because the waypoints would have diverged so that none of them were within a predetermined distance of each other.  The probabilities for the waypoints are needed to determine the trajectory probabilities.    
Applicant’s arguments with respect to claim(s) 3 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to claims 3 and 4 require new citations in the prior art because of the complete change to the claims’ limitations.
Based on the above arguments and the below rejections, the rejections of claims 1 thru 20 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 8 and 13 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1.
Regarding claim 1 Ferguson et al teach the claimed computer implemented method, flow diagram 900 performed by one or more computing devices 110 of the vehicle 100 (Figure 9 and column 18 lines 61 thru 64), comprising:
the claimed obtaining state data indicative of a current or past state of an object within a surrounding environment of an autonomous vehicle, “an object having a heading and location is identified in a vehicle's environment at block 910” (column 18 lines 64 thru 66 and Figure 9), the vehicle is an autonomous vehicle (column 3 line 13), and “After the objects around the vehicle have been detected, a heading, estimated speed, location, size and/or shape for each of the objects may be determined.  In some examples, acceleration, curvature, etc. may also be detected for each of the objects 
the claimed obtaining data associated with a geographic area in which the object is located, “location for each of the objects may also include geographic position (e.g., latitude, longitude).  The location information may be used to identify information about the object's location relative to the detailed map information.” (column 4 lines 38 thru 42), the vehicle's computer may access the detailed map information, the map information may include detailed information about intersections, lanes (e.g. turn-only lanes), exit only lanes, lane locations, parking spots, stop signs, traffic lights, clear zones (explicit or implicit, such as a railroad crossing or an intersection), driveways, parking lot entrances/exits, information about speed limits for each lane, updated changes to road conditions such as temporary road closures and detours (column 4 lines 10 thru 21), and “A set of possible actions for the object is generated using map information describing the vehicle's environment and the heading and location of the object at block 920.” (column 18 line 66 thru column 19 line 2 and Figure 9);
the claimed generating a combined data set associated with the object based on a fusion of the state data and the data associated with the geographic area where the object is located, the predicting of the trajectory of other objects is based on combining detailed map information and contextual information of other objects (column 4 lines 7 thru 9), and “combining the location information with the speed limits of the detailed map information, the one or more computing devices may determine that the given vehicle is traveling in a 35 MPH zone” (column 11 lines 8 thru 12);

the claimed inputting the combined data set into the machine learned model, “the map information and contextual information may be used to limit or add actions to the set of possible actions.  For example, the map information or contextual information may indicate a temporary construction blocking a lane.  In this regard, the temporary construction may limit the set of possible actions for the vehicle 100.  Additionally, the contextual information may detect a person directing traffic through a construction zone.  In this regard, the person directing traffic may be directing vehicles in to an oncoming lane to navigate around the construction.  The one or more computing devices may add a new action (i.e., driving in the oncoming lane) to the set of possible actions.” (column 11 lines 56 thru 67) and  “In addition, the one or more computing devices may reduce or limit the set of possible actions for each detected object using kinematic or dynamic models of feasible behavior for the detected object.  For instance, the capabilities of a 
the claimed receiving an output from the machine learned model that is indicative of a plurality of predicted trajectories of the object, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories.  Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions.  Curvature is a rate of change in the heading over an arc length.  In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle.  The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds.  Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories.” (column 12 lines 14 thru 27), and “the one or more computing devices may generate a future trajectory for each of the set of possible actions generated in FIG. 6.  As shown in FIG. 7A, there are several trajectories shown (i.e. 710, 720, 730, 740, 750).” (column 12 lines 28 thru 31 and Figure 7A), 
the claimed each of the predicted trajectories comprises a plurality of predicted way points, “the one or more computing devices of the vehicle 100 may determine 
the claimed each predicted waypoint being associated with a waypoint confidence level, “Referring to FIG. 7C, the one or more computing devices may identify any waypoints that are within a predetermined distance of one another, such as 5.5 or more or less meters, at any of the timestamps.  For example, at the timestamp T=1, the waypoint 720-1, waypoint 730-1, and waypoint 740-1 may be within the predetermined distance of one another, while waypoint 710-1 is not within 5.5 meters of any other waypoint.  The one or more computing devices of the vehicle 100 may determine a sum of the probabilities for the trajectory 720, the trajectory 730, and the trajectory 740.” (column 16 lines 23 thru 32), and “since none of the trajectories shown in FIG. 7C are within the predetermined distance of waypoint 710-1, the probability associated with the trajectory 710 is not combined with the probabilities for trajectory 720, trajectory 730, and trajectory 740” (column 16 lines 36 thru 40).
Ferguson et al do not explicitly teach the claimed each predicted waypoint being associated with a waypoint confidence level, but does individually determine if a waypoint is to be combined with trajectory probabilities.  This determination is made based on the distance or timestamp of a waypoint being within a predetermined value.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the object trajectory predicting of Ferguson et al, the waypoint probabilities in order to provide safer driving conditions by accurately predicting the trajectory of other objects. (Ferguson et al column 4 lines 6 thru 8)
Regarding claim 2 Ferguson et al teach the claimed each of the plurality of predicted trajectories is associated with a respective trajectory confidence level, “Turning to FIG. 7B, the table 790 shows a likelihood value associated with each of the future trajectories 710, 720, 730, 740, and 750 of FIG. 7A.  In this example, the trajectory 710 may have a likelihood value of 20%; the trajectory 720 may have a likelihood value of 20%, the trajectory 730 may have a likelihood value of 20%; the trajectory 740 may have a likelihood value of 10%; the trajectory 750 may have a likelihood value of 1%.” (column 13 lines 43 thru 50 and Figure 7B), the likelihood values equate to the claimed respective confidence levels, and the claimed output is indicative of the respective trajectory confidence levels associated with the predicted trajectories, “vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information.  Accordingly, the classifier may output a value indicating the likelihood value for each of the potential future trajectories.” (column 13 lines 26 thru 32).
Regarding claim 3 Ferguson et al teach the claimed plurality of predicted waypoints for each predicted trajectory comprises a first and second waypoint, trajectory 710 has waypoints 710-1 and 710-2, trajectory 720 has waypoints 720-1 and 720-2, trajectory 730 has waypoints 730-1 and 730-2, and trajectory 740 has waypoints 740-1 and 740-2 (Figure 7C), and the claimed first and second waypoints have a respective first and second waypoint confidence level, the probabilities for each waypoint is: 710-1 – 20%, 710-2 – 20%, 720-1 – 50%, 720-2 – 20%, 730-1 – 50%, 730-2 – 30%, 740-1 – 50%, 740-2 – 30% based on the table 790 of Figure 7C.
Regarding claim 4 Ferguson et al teach the claimed second waypoint confidence level indicates a higher uncertainty than the first waypoint confidence level, the probabilities for waypoint 720-1 is 50% and waypoint 720-2 is 20%, for waypoint 730-1 is 50% and waypoint 730-2 is 30%, and for waypoint 740-1 is 50% and waypoint 740-2 is 30% based on the table 790 of Figure 7C, a lower probability equates to the claimed higher uncertainty.
Regarding claim 5 Ferguson et al teach the claimed determining a selected predicted trajectory of the object from among the plurality of predicted trajectories of the object, “After computing the likelihood values for each of the future trajectories of the detected object, the one or more computing devices may determine a final future trajectory for the detected object.” (column 14 lines 15 thru 18), and “the one or more computing devices may select the future trajectory with the highest likelihood value as the final future trajectory (column 14 lines 29 thru 31), and the claimed outputting data indicative of the selected predicted trajectory, “After determining the final future trajectory (or trajectories), the one or more computing devices of the vehicle 100 may 
Regarding claim 6 Ferguson et al teach the claimed outputting data indicative of the selected predicted trajectory comprises outputting the data indicative of the selected predicted trajectory to a motion planning system of the autonomous vehicle, “After determining the final future trajectory (or trajectories), the one or more computing devices of the vehicle 100 may determine how to maneuver the vehicle 100.  For example, the one or more computing devices may determine a route that avoids the final future trajectory of the detected object.  Accordingly, the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object.” (column 17 lines 36 thru 44), and the vehicle is an autonomous vehicle (column 3 line 13).
Regarding claim 7 Ferguson et al teach the claimed controlling a motion of the autonomous vehicle based on the selected predicted trajectory, “the one or more computing devices may maneuver the vehicle 100 according to the determined route such that the vehicle 100 avoids intersecting the final future trajectory of the detected object’ (column 17 lines 41 thru 44), and the vehicle is maneuvered on the final trajectory to avoid the object (Figure 9).
Regarding claim 8 Ferguson et al teach the claimed generating the combined data set associated with the object based on the fusion of the state data and the data 
the claimed generating image data based on at least part of the fusion of the state data and the geographic area data in which the object is located, “Autonomous vehicles may also use the cameras, sensors, and global positioning devices to gather and interpret images and sensor data about its surrounding environment, e.g., pedestrians, bicyclists, other vehicles, parked cars, trees, buildings, etc.” (column 1 lines 15 thru 19), and “the perception system may include one or more cameras 420 mounted internally on the windshield of vehicle 100 to receive and analyze various images about the environment” (column 9 lines 10 thru 13); and
the claimed machine learned model determines the predicted trajectory of the object based at least in part on the image data, information from the perception system (camera providing images) may be combined with highly detailed map information (column 1 lines 20 and 21), the predicting of the trajectory of other objects is based on combining detailed map information and contextual information of other objects (column 4 lines 7 thru 9), “The perception system may also identify contextual information.  As an example, the perception system may detect a turn signal or a deceleration of the vehicle 580 for example by identifying the status of a turn signal or brake lights from an image captured by a camera of the vehicle using any known image processing technique.” (column 10 lines 26 thru 31), and “the one or more computing devices may generate a future trajectory for each of the set of possible actions generated in FIG. 6.  As shown in FIG. 7A, there are several trajectories shown (i.e. 710, 720, 730, 740, 750).” (column 12 lines 28 thru 31 and Figure 7A).
Regarding claim 13 Ferguson et al teach the claimed obtaining data indicative of one or more nominal pathways for the object (common pattern of object travel), the vehicle 580 may turn right at the intersection on trajectory 710, turn left at the intersection on trajectory 730, or go straight at the intersection on trajectory 720 or 740 (either stopping or not stopping) (Figure 7C), the data of vehicle 580 may include speed change (intent to stop or not stop), or turn signals (intent to turn) along the possible trajectories (column 10 lines 26 thru 31, and column 12 lines 30 thru 43)), and the claimed combined data set associated with the object is generated based on the nominal pathways for the object, “The one or more computing devices may use the detailed map information to determine where the detected object is likely to stop when generating possible trajectories.  For example, when determining trajectories related to stopping for traffic lights, at stop signs, or yielding to oncoming traffic, the one or more computing devices may refer to the detailed map information to determine a location of a stop line or where lanes overlap.” (column 12 lines 58 thru 65).
Regarding claim 14 Ferguson et al teach the claimed computing system, one or more computing devices 110 of the vehicle 100 (column 18 lines 61 thru 64) and the vehicle computing system (Figure 1), comprising:
the claimed one or more processors, the computing device 110 containing one or more processors 120 (Figure 1 and column 5 lines 65 and 66); and
the claimed computer readable media that stores instructions to cause the processor to perform operations, “a non-transitory computer-readable medium on which instructions are stored.  The instructions, when executed by one or more processors 
the claimed obtaining state data associated with an object within a surrounding environment of an autonomous vehicle, “an object having a heading and location is identified in a vehicle's environment at block 910” (column 18 lines 64 thru 66 and Figure 9), the vehicle is an autonomous vehicle (column 3 line 13), and “After the objects around the vehicle have been detected, a heading, estimated speed, location, size and/or shape for each of the objects may be determined.  In some examples, acceleration, curvature, etc. may also be detected for each of the objects detected.  The heading of a detected object may include the object's direction of movement.  Location for each the objects may include the position of the detected object in relation to the vehicle.” (column 4 lines 30 thru 37);
the claimed obtaining data associated with a geographic area in which the object is located, “location for each of the objects may also include geographic position (e.g., latitude, longitude).  The location information may be used to identify information about the object's location relative to the detailed map information.” (column 4 lines 38 thru 42), the vehicle's computer may access the detailed map information, the map information may include detailed information about intersections, lanes (e.g. turn-only lanes), exit only lanes, lane locations, parking spots, stop signs, traffic lights, clear zones (explicit or implicit, such as a railroad crossing or an intersection), driveways, parking lot entrances/exits, information about speed limits for each lane, updated changes to road conditions such as temporary road closures and detours (column 4 lines 10 thru 21), and “A set of possible actions for the object is generated using map 
the claimed generating image data associated with the object based on a fusion of the state data and the data associated with the geographic area where the object is located, “the perception system may include one or more cameras 420 mounted internally on the windshield of vehicle 100 to receive and analyze various images about the environment” (column 9 lines 10 thru 13), “The perception system 172 also includes one or more components for detecting and performing analysis on objects external to the vehicle, such as other vehicles, obstacles in the roadway, pedestrians, bicyclists, traffic signals, signs, trees, etc. For example, the perception system 172 may include lasers, sonar, radar, one or more cameras, or any other detection devices which record and process data that may be further processed by computing device 110.” (column 8 lines 37 thru 44), the predicting of the trajectory of other objects is based on combining detailed map information and contextual information of other objects (column 4 lines 7 thru 9), and “combining the location information with the speed limits of the detailed map information, the one or more computing devices may determine that the given vehicle is traveling in a 35 MPH zone” (column 11 lines 8 thru 12);
the claimed determining a plurality of predicted trajectories of the object based on the image data associated with the object and a machine learned model, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories.  Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible 
the claimed each of the predicted trajectories comprises a plurality of predicted way points, “the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740.  As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may 
the claimed each predicted waypoint being associated with a waypoint confidence level, “Referring to FIG. 7C, the one or more computing devices may identify any waypoints that are within a predetermined distance of one another, such as 5.5 or more or less meters, at any of the timestamps.  For example, at the timestamp T=1, the waypoint 720-1, waypoint 730-1, and waypoint 740-1 may be within the predetermined distance of one another, while waypoint 710-1 is not within 5.5 meters of any other waypoint.  The one or more computing devices of the vehicle 100 may determine a sum of the probabilities for the trajectory 720, the trajectory 730, and the trajectory 740.” (column 16 lines 23 thru 32), and “since none of the trajectories shown in FIG. 7C are within the predetermined distance of waypoint 710-1, the probability associated with the trajectory 710 is not combined with the probabilities for trajectory 720, trajectory 730, and trajectory 740” (column 16 lines 36 thru 40);
the claimed determining a selected predicted trajectory of the object from among the plurality of predicted trajectories of the object, “After computing the likelihood values for each of the future trajectories of the detected object, the one or more computing devices may determine a final future trajectory for the detected object.” (column 14 lines 15 thru 18), and “the one or more computing devices may select the future trajectory 
the claimed planning a motion of the autonomous vehicle based on the selected predicted trajectory of the object, “A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories at block 960.  The vehicle is then maneuvered in order to avoid the final future trajectory and the object at block 970.” (column 19 lines 8 thru 12 and Figure 9).
Ferguson et al do not explicitly teach the claimed each predicted waypoint being associated with a waypoint confidence level, but does individually determine if a waypoint is to be combined with trajectory probabilities.  This determination is made based on the distance or timestamp of a waypoint being within a predetermined value.  Each waypoint is evaluated to determine if the trajectory is to be combined with other trajectories (Figure 7C trajectories 720, 730, 740) or to be its own trajectory (Figure 7C trajectory 710).  The probabilities for each trajectory may be applied to a probability at each point of the trajectory.  In Figure 7C, at time -1, the vehicle 100 will be at point 780-1, and the vehicle 580 may be at any of waypoints 710-1, 720-1, 730-1 and 740-1.  Because 720-1, 730-1 and 740-1 are within a predetermined distance at the same time, their probabilities are combined.  Therefore, the probability that vehicle 580 is at waypoint 720-1, 730-1 or 740-1 is 50 percent (Figure 7C table 790) which is the additional of 720, 730 and 740.  But, because 710-1 is outside of the predetermined distance at time -1, the probability that the vehicle will be at waypoint 710-1 is 20 percent.  Further estimations can be made for time -2.  At 710-2, there is a 20 percent probability for vehicle 580 to be at waypoint 710-2.  At 720-2, there is also a 20 percent 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the object trajectory predicting of Ferguson et al, the waypoint probabilities in order to provide safer driving conditions by accurately predicting the trajectory of other objects. (Ferguson et al column 4 lines 6 thru 8)
Regarding claim 15 Ferguson et al teach the claimed determining the plurality of predicted trajectories of the object based on the image data associated with the object and the machine learned model (see rejection of claim 14 above), comprises:
the claimed obtaining data indicative of the machine learning model from an accessible memory located onboard the autonomous vehicle, “vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood 
the claimed inputting image data associated with the object into the machine learned model, “the perception system may include one or more cameras 420 mounted internally on the windshield of vehicle 100 to receive and analyze various images about the environment” (column 9 lines 10 thru 13), “the perception system may detect a turn signal or a deceleration of the vehicle 580 for example by identifying the status of a turn signal or brake lights from an image captured by a camera of the vehicle using any known image processing technique” (column 10 lines 27 thru 31), and “vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information” (column 13 lines 26 thru 30); and
the claimed receiving an output from the machine learned model with the output indicative of the plurality of predicted trajectories of the object, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories.  Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions.  Curvature is a rate of change in the heading over an arc length.  In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the 
Regarding claim 16 Ferguson et al teach the claimed output of the machine learned model is indicative a trajectory confidence level for each respective predicted trajectory, “Turning to FIG. 7B, the table 790 shows a likelihood value associated with each of the future trajectories 710, 720, 730, 740, and 750 of FIG. 7A.  In this example, the trajectory 710 may have a likelihood value of 20%; the trajectory 720 may have a likelihood value of 20%, the trajectory 730 may have a likelihood value of 20%; the trajectory 740 may have a likelihood value of 10%; the trajectory 750 may have a likelihood value of 1%.” (column 13 lines 43 thru 50 and Figure 7B), the likelihood values equate to the claimed respective confidence levels, and “vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information.  Accordingly, the classifier may output a value indicating the likelihood value for each of the potential future trajectories.” (column 13 lines 26 thru 32).
Regarding claim 17 Ferguson et al teach the claimed plurality of predicted waypoints for each predicted trajectory comprises a first and second waypoint, trajectory 710 has waypoints 710-1 and 710-2, trajectory 720 has waypoints 720-1 and 720-2, trajectory 730 has waypoints 730-1 and 730-2, and trajectory 740 has waypoints 740-1 and 740-2 (Figure 7C), and the claimed first and second waypoints have a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 in view of Chalom et al Patent Number 6,366,701 B1.
Regarding claim 9 Ferguson et al do not teach the claimed state data and geographic area data are encoded within the image data, but do teach “The one or more computing devices may also be configured to identify a plurality of waypoints for each trajectory when none of the trajectories meet the threshold value.  The waypoint may include a position, a velocity, or a timestamp of the detected object.” (column 2 lines 49 thru 53)  The position, velocity and timestamp may be equated to the claimed state data and geographic data, with that information being assigned to the waypoints of the object(s).  Chalom et al teach predicting an object trajectory based on a sequence of images (column 2 lines 20 thru 22), and the input image sequence may contain motion information where the motion vectors are encoded with the image sequence (column 4 lines 52 thru 54), the motion vectors may include position and movement information of the object.  Encoding information in images is common and well-known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the object trajectory predicting of Ferguson et al with the motion vectors encoded into images of Chalom et al in order to improve image processing functions for content-based indexing, retrieval, and encoding functions. (Chalom et al column 2 lines 7 thru 9)
Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al Patent Number 9,248,834 B1 in view of Cohen et al Patent Number 10,127,465 B2.
Regarding claim 10 Ferguson et al do not teach the claimed image data comprises a plurality of rasterized images that include the object.  Regarding the claimed “rasterized images”, the applicant’s disclosure does not provide a specific definition to the term.  Because of this, the examiner relies on the definition from dictionary.com for “raster” to define the claim limitation.  Raster is defined as 1) “a pattern of scanning lines covering the area upon which the image is projected in the cathode-ray tube or liquid-crystal display of a television set or other screen” and 2) “a set of horizontal lines composed of individual pixels, used to form an image on a screen or in matrix printing”.  (“Rasterize” does not have a definition in dictionary.com).  The examiner interprets “rasterized images” as images that contain lines of pixels (to form the image).  Images that are composed of lines of pixels are common and well-known in the art, and commonly used in the display of television signals.  
Cohen et al teach controlling a vehicle based on detected movement of a target vehicle (title).  Cohen et al further teach the claimed plurality of images that include the object, “The at least one processing device may be programmed to receive, from an image capture device, a plurality of images associated with an environment of the host vehicle and analyze at least one of the plurality of images to identify the target vehicle and at least one wheel component on a side of the target vehicle.  The at least one processing device may be further programmed to analyze, in at least two of the plurality of images, a region including the at least one wheel component of the target vehicle to 
Regarding claim 11 Ferguson et al teach the claimed inputting the combined data set into the machine learned model (see rejection of claim 1 above), comprises the 
Ferguson et al do not teach the claimed plurality of rasterized images.  Cohen et al teach the claimed plurality of images, “The at least one processing device may be programmed to receive, from an image capture device, a plurality of images associated with an environment of the host vehicle and analyze at least one of the plurality of images to identify the target vehicle and at least one wheel component on a side of the target vehicle.  The at least one processing device may be further programmed to analyze, in at least two of the plurality of images, a region including the at least one wheel component of the target vehicle to identify motion associated with the at least one wheel component of the target vehicle and cause at least one navigational change of the host vehicle based on the identified motion associated with the at least one wheel component of the target vehicle.” (column 3 lines 1 thru 13), and the claimed rasterized images, “The first image capture device 122 may acquire a plurality of first images 
Regarding claim 19 Ferguson et al teach the claimed autonomous vehicle, the vehicle is an autonomous vehicle (column 3 line 13), comprising:
the claimed one or more processors, the computing device 110 containing one or more processors 120 (Figure 1 and column 5 lines 65 and 66); and
the claimed computer readable media that stores instructions to cause the processor to perform operations, “a non-transitory computer-readable medium on which instructions are stored.  The instructions, when executed by one or more processors 
the claimed obtaining state data associated with an object within a surrounding environment of an autonomous vehicle, “an object having a heading and location is identified in a vehicle's environment at block 910” (column 18 lines 64 thru 66 and Figure 9), the vehicle is an autonomous vehicle (column 3 line 13), and “After the objects around the vehicle have been detected, a heading, estimated speed, location, size and/or shape for each of the objects may be determined.  In some examples, acceleration, curvature, etc. may also be detected for each of the objects detected.  The heading of a detected object may include the object's direction of movement.  Location for each the objects may include the position of the detected object in relation to the vehicle.” (column 4 lines 30 thru 37);
the claimed obtaining data associated with a geographic area in which the object is located, “location for each of the objects may also include geographic position (e.g., latitude, longitude).  The location information may be used to identify information about the object's location relative to the detailed map information.” (column 4 lines 38 thru 42), the vehicle's computer may access the detailed map information, the map information may include detailed information about intersections, lanes (e.g. turn-only lanes), exit only lanes, lane locations, parking spots, stop signs, traffic lights, clear zones (explicit or implicit, such as a railroad crossing or an intersection), driveways, parking lot entrances/exits, information about speed limits for each lane, updated changes to road conditions such as temporary road closures and detours (column 4 lines 10 thru 21), and “A set of possible actions for the object is generated using map 
the claimed generating a combined data set associated with the object based on the state data and the data associated with the geographic area, the predicting of the trajectory of other objects is based on combining detailed map information and contextual information of other objects (column 4 lines 7 thru 9), and “combining the location information with the speed limits of the detailed map information, the one or more computing devices may determine that the given vehicle is traveling in a 35 MPH zone” (column 11 lines 8 thru 12), and the claimed combined data set comprises a one or more images that include the object, “the perception system may include one or more cameras 420 mounted internally on the windshield of vehicle 100 to receive and analyze various images about the environment” (column 9 lines 10 thru 13), “The perception system 172 also includes one or more components for detecting and performing analysis on objects external to the vehicle, such as other vehicles, obstacles in the roadway, pedestrians, bicyclists, traffic signals, signs, trees, etc. For example, the perception system 172 may include lasers, sonar, radar, one or more cameras, or any other detection devices which record and process data that may be further processed by computing device 110.” (column 8 lines 37 thru 44), “The one or more computing devices may also be configured to identify a plurality of waypoints for each trajectory when none of the trajectories meet the threshold value.  The waypoint may include a position, a velocity, or a timestamp of the detected object.” (column 2 lines 49 thru 53), “By tracking the location of objects over a brief period of time, the perception system may also determine a heading and speed for each of the objects.  This brief period of 
the claimed determining a plurality of predicted trajectories of the object based on the image data associated with the object and a machine learned model, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories.  Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions.  Curvature is a rate of change in the heading over an arc length.  In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle.  The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds.  Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories.” (column 12 lines 14 thru 27), “A set of possible actions for each detected objects may be generated, using the vehicle's computer, based on the detailed map information and the heading, location, size, and shape for that detected object.  In this regard, limiting the set of possible actions for each detected object may be accomplished through kinematic or dynamic models of feasible behavior for the detected object.” (column 4 lines 50 thru 56), the dynamic model equates to the claimed machine learned model based on the dynamic model adjusts or changes based on the situation, and the vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each 
the claimed each of the predicted trajectories comprises a plurality of predicted way points, “the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740.  As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2.  As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580.” (column 15 line 65 thru column 16 line 8, and Figure 7C), and 

Ferguson et al do not explicitly teach the claimed each predicted waypoint being associated with a waypoint confidence level, but does individually determine if a waypoint is to be combined with trajectory probabilities.  This determination is made based on the distance or timestamp of a waypoint being within a predetermined value.  Each waypoint is evaluated to determine if the trajectory is to be combined with other trajectories (Figure 7C trajectories 720, 730, 740) or to be its own trajectory (Figure 7C trajectory 710).  The probabilities for each trajectory may be applied to a probability at each point of the trajectory.  In Figure 7C, at time -1, the vehicle 100 will be at point 780-1, and the vehicle 580 may be at any of waypoints 710-1, 720-1, 730-1 and 740-1.  Because 720-1, 730-1 and 740-1 are within a predetermined distance at the same time, their probabilities are combined.  Therefore, the probability that vehicle 580 is at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the object trajectory predicting of Ferguson et al, the waypoint probabilities in order to provide safer driving conditions by accurately predicting the trajectory of other objects. (Ferguson et al column 4 lines 6 thru 8).

Cohen et al teach controlling a vehicle based on detected movement of a target vehicle (title).  Cohen et al further teach the claimed plurality of images that include the object, “The at least one processing device may be programmed to receive, from an image capture device, a plurality of images associated with an environment of the host vehicle and analyze at least one of the plurality of images to identify the target vehicle and at least one wheel component on a side of the target vehicle.  The at least one processing device may be further programmed to analyze, in at least two of the plurality of images, a region including the at least one wheel component of the target vehicle to identify motion associated with the at least one wheel component of the target vehicle and cause at least one navigational change of the host vehicle based on the identified motion associated with the at least one wheel component of the target vehicle.” (column 
Regarding claim 20 Ferguson et al teach the claimed plurality of predicted waypoints for each predicted trajectory comprises a first and second waypoint, trajectory 710 has waypoints 710-1 and 710-2, trajectory 720 has waypoints 720-1 and 720-2, trajectory 730 has waypoints 730-1 and 730-2, and trajectory 740 has waypoints 740-1 and 740-2 (Figure 7C), and the claimed first and second waypoints have a .
Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim limitations of claims 12 and 18 when combined with their independent and intervening claim limitations.  Specifically, the limitations that define each of the plurality of images is encoded with features to a different channel of a plurality of channels with the machine learned model receiving the features via the plurality of channels.  The channels may be color channels that are encoded with the different features.  The machine learned model may be a convolutional neural network to receive the features of the object from the plurality of images.
Related Art
The examiner notes Lv et al Patent Application Publication Number 2018/0074505 A1 as relevant art related to the amended limitations.  Lv et al is not relied on as prior art, but does recite, “To evaluate the likelihood that a path may be unsafe, the collision probability in each sampled point may be assumed to be independent over the two trajectories.” P[0042], with a prediction of future trajectories of vehicles P[0046].  Also see Figures 2 and 4 related to the claimed confidence levels associated with each waypoint of a trajectory. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662